                                                                          Case 2:17-cv-03007-APG-VCF Document 270 Filed 08/06/20 Page 1 of 6


                                                                           Richard W. Epstein, Esq. (admitted Pro Hac Vice)
                                                                      1    Jeffrey Backman, Esq. (admitted Pro Hac Vice)
                                                                           Michelle Durieux, Esq. (admitted Pro Hac Vice)
                                                                      2    GREENSPOON MARDER LLP
                                                                           200 East Broward Blvd., Ste. 1800
                                                                      3
                                                                           Fort Lauderdale, FL 33301
                                                                      4    Tel: 954 491-1120
                                                                           Facsimile: 954-343-5624
                                                                      5    Richard.Epstein@gmlaw.com
                                                                           Jeffrey.Backman@gmlaw.com
                                                                      6    Michelle.Durieux@gmlaw.com

                                                                      7    Phillip A. Silvestri, Esq.
                                                                           Nevada Bar No. 11276
                                                                      8    GREENSPOON MARDER LLP
                                                                           3993 Howard Hughes Parkway, Ste. 400
                                                                      9    Las Vegas, NV 89169
                                                                     10    Tel: 702-978-4249
                                                                           Fax: 954-333-4256
GREENSPOON MARDER LLP

                        Phone: (702) 978-4249/ Fax: (945) 333-4256




                                                                     11    Phillip.Silvestri@gmlaw.com
                         3993 Howard Hughes Parkway, Suite 400




                                                                     12    Kimberly Maxson-Rushton
                                 Las Vegas, Nevada 89169




                                                                           Nevada Bar No. 5065
                                                                     13
                                                                           Gregory Kraemer
                                                                     14    COOPER LEVENSON, P.A.
                                                                           1835 Village Center Circle
                                                                     15    Las Vegas, NV 89134
                                                                           T:     (702) 366-1125
                                                                     16    F:     (702) 366-1857
                                                                           krushton@cooperlevenson.com
                                                                     17
                                                                           gkraemer@cooperlevenson.com
                                                                     18
                                                                           Attorneys for Plaintiffs
                                                                     19
                                                                                                UNITED STATES DISTRICT COURT
                                                                     20                               DISTRICT OF NEVADA
                                                                                                                           2:17-cv-3007-APG-VCF
                                                                     21
                                                                           DIAMOND RESORTS U.S. COLLECTION       Case No.: 2:16-cv-02722-JCM-DJA
                                                                     22    DEVELOPMENT, LLC, a Delaware Limited
                                                                           Liability Company,
                                                                     23
                                                                                                  Plaintiff,                     STIPULATION TO TAKE FED. R. CIV. P.
                                                                     24
                                                                                  v.                                             31 DEPOSITIONS BY REMOTE MEANS
                                                                                                                                  30
                                                                     25
                                                                           REED HEIN & ASSOCIATES, LLC d/b/a
                                                                     26    TIMESHARE EXIT TEAM, a Washington
                                                                           Limited Liability Company; BRANDON
                                                                     27    REED, an individual and citizen of the State of
                                                                     28    Washington; TREVOR HEIN, an individual
                                                                           and citizen of Canada; THOMAS


                                                                                                                             1
                                                                          Case 2:17-cv-03007-APG-VCF Document 270 Filed 08/06/20 Page 2 of 6


                                                                           PARENTEAU, an individual and citizen of the
                                                                      1    State of Washington; HAPPY HOUR MEDIA
                                                                      2    GROUP, LLC, a Washington Limited
                                                                           Liability Company; MITCHELL R.
                                                                      3    SUSSMAN, ESQ. d/b/a THE LAW OFFICES
                                                                           OF MITCHELL REED SUSSMAN &
                                                                      4    ASSOCIATES, an individual and citizen of
                                                                           the State of California; SCHROETER,
                                                                      5
                                                                           GOLDMARK & BENDER, P.S., a
                                                                      6    Washington Professional Services
                                                                           Corporation; and KEN B. PRIVETT, ESQ., a
                                                                      7    citizen of the State of Oklahoma,
                                                                      8                           Defendants.
                                                                      9           Plaintiff, Diamond Resorts US Collection, LLC (“Diamond” or “Plaintiff”), and
                                                                     10    Defendants Reed Hein & Associates, LLC d/b/a Timeshare Exit Team, Brandon Reed, Trevor
GREENSPOON MARDER LLP

                        Phone: (702) 978-4249/ Fax: (945) 333-4256




                                                                     11
                         3993 Howard Hughes Parkway, Suite 400




                                                                           Hein, Thomas Parenteau, Happy Hour Media Group, LLC, Mitchell Reed Sussman, Esq. d/b/a The
                                                                     12    Law Offices Of Mitchell Reed Sussman & Associates, Schroeter Goldmark & Bender, P.S., and
                                 Las Vegas, Nevada 89169




                                                                     13    Ken B. Privett, Esq. (collectively, the “Defendants” and with Diamond, the “Parties”), pursuant
                                                                     14    to Federal Rule of Civil Procedure 30(b)(4), hereby agree and stipulate as follows:
                                                                     15           1.      On March 13, 2020, the Federal Government declared a national emergency arising
                                                                     16    out of the global pandemic brought on by the spread of the novel Coronavirus Disease, COVID-
                                                                     17    19.
                                                                     18           2.      On June 26, 2020, this Court granted Diamond’s Motion to exceed the deposition
                                                                     19    limit, and allowed Diamond to depose all of the Identified Owners (as defined in the operative
                                                                     20    Complaint) via deposition on written questions pursuant to Fed. R. Civ. P. 31, with the exception
                                                                     21    of twenty-five (25) who will be deposed live pursuant to Fed. R. Civ. P. 30.
                                                                     22           3.      Under these circumstances, video conferencing and other remote means are
                                                                     23    reasonable arrangements to continue discovery and avoid the prejudice of further delays in the trial
                                                                     24    schedule. See e.g., United States District Court for the Eastern District of Texas, Marshall Division,
                                                                     25    Standing Order Regarding the Novel Coronavirus (COVID-19) (providing guidance and directing
                                                                     26    parties to “meet and confer regarding the appropriate means to conduct [impacted] . . . trial[s]” and
                                                                     27    to “consider, among other things . . . [w]hether video conferencing would be appropriate and
                                                                     28    effective”).


                                                                                                                             2
                                                                          Case 2:17-cv-03007-APG-VCF Document 270 Filed 08/06/20 Page 3 of 6



                                                                      1           4.     In order to mitigate the risk of spread of COVID-19, and to minimize the burden
                                                                      2    on the Identified Owners and court reporters, the Parties have agreed to implement protocols to
                                                                      3    allow for remote depositions as follows:
                                                                      4           IT IS THEREFORE STIPULATED by and between the Parties that for all depositions
                                                                                                               30
                                                                      5    noticed pursuant to Fed. R. Civ. P. 31:
                                                                      6           1.     Depositions shall be conducted via video, unless otherwise specified herein, with
                                                                      7                  the court reporter also appearing remotely.
                                                                      8           2.     The Court Reporter shall require the deponent to produce sufficient evidence of
                                                                      9                  identity prior to beginning the deposition, and will administer the oath remotely.
                                                                     10           3.     In the event that the deponent is either (1) unable to appear via video, or (2) unable
GREENSPOON MARDER LLP

                        Phone: (702) 978-4249/ Fax: (945) 333-4256




                                                                     11                  to produce sufficient evidence of identity, the deposition shall continue, however
                         3993 Howard Hughes Parkway, Suite 400




                                                                     12                  the court reporter will not administer an oath, and the deposition will proceed under
                                 Las Vegas, Nevada 89169




                                                                     13                  penalty of perjury.
                                                                     14           4.     In the event that a deposition is conducted in accordance with the preceding
                                                                     15                  paragraph, the court reporter, prior to taking any testimony, shall read the following
                                                                     16                  statement into the record:
                                                                     17           The attorneys that have arranged for this deposition are aware of and acknowledge
                                                                     18           that I am not physically present in the deposition room and that I will be reporting
                                                                     19           this deposition remotely. They further acknowledge that, in lieu of an oath
                                                                     20           administered in person, the witness will verbally declare his/her testimony in this
                                                                     21           matter is under penalty of perjury. The parties and their counsel consent to this
                                                                     22           arrangement and waive any objections to this manner of reporting.
                                                                     23           5.     By entering into this stipulation the parties waive all objections regarding the court
                                                                     24                  reporter’s remote appearance, and the form of any oath administered, or lack
                                                                     25                  thereof, so long as the deposition is conducted pursuant to the terms of this
                                                                     26                  stipulation.
                                                                     27           6.     Depositions conducted pursuant to this stipulation shall be admissible for any
                                                                     28                  reason permitted by the Federal Rules of Civil Procedure as if they had been


                                                                                                                           3
                                                                          Case 2:17-cv-03007-APG-VCF Document 270 Filed 08/06/20 Page 4 of 6



                                                                      1                  conducted by conventional means, with a conventional oath administered, unless
                                                                      2                  there is some other basis to exclude the deponent’s testimony or any portion thereof.
                                                                      3           7.     In the event that a deposition proceeds, and the foregoing stipulations are not
                                                                      4                  followed by the court reporter, the Parties shall meet and confer in good faith to
                                                                      5                  determine whether the court reporter’s failure to comply with these stipulations had
                                                                      6                  a material effect on the deposition, and whether the deposition should be
                                                                      7                  admissible, or be vacated and taken again. In the event that the deposition must be
                                                                      8                  taken more than once, the parties stipulate that the deposition shall be permitted
                                                                      9                  without further stipulation, regardless of the number of depositions taken to date,
                                                                     10                  and will not reduce the number of depositions permitted by Rule or any other Court
GREENSPOON MARDER LLP

                        Phone: (702) 978-4249/ Fax: (945) 333-4256




                                                                     11                  Order.
                         3993 Howard Hughes Parkway, Suite 400




                                                                     12                  STIPULATED AND AGREED this _____ day of August, 2020:
                                 Las Vegas, Nevada 89169




                                                                     13
                                                                     14     GREENSPOON MARDER, LLP                             GORDON REES SCULLY MANSUKHANI,
                                                                                                                               LLP
                                                                     15
                                                                            /s/ Phillip Silvestri, Esq.                        /s/ Robert Larsen, Esq.
                                                                     16     _____________________________                      _____________________________
                                                                     17     PHILLIP A. SILVESTRI, ESQ.                         ROBERT S. LARSEN, ESQ.
                                                                            Nevada Bar No. 11276                               Nevada Bar No. 7785
                                                                     18     3993 Howard Hughes Parkway, Suite 400              DAVID T. GLUTH, II, ESQ.
                                                                            Las Vegas, NV 89169                                Nevada Bar No. 10596
                                                                     19                                                        DIONE C. WRENN, ESQ.
                                                                            and                                                Nevada Bar No. 13285
                                                                     20
                                                                                                                               300 South 4th Street, Suite 1550
                                                                     21     RICHARD W. EPSTEIN, ESQ.                           Las Vegas, Nevada 89101
                                                                            Admitted Pro Hac Vice
                                                                     22     JEFFREY BACKMAN, ESQ.                              Attorneys for Defendants
                                                                            Admitted Pro Hac Vice                              Reed Hein & Associates, LLC dba Timeshare
                                                                     23     MICHELLE E DURIEUX, ESQ.                           Exit Team, Brandon Reed, Trevor Hein,
                                                                     24     Admitted Pro Hac Vice                              Thomas Parenteau, and Happy Hour Media
                                                                            200 East Broward Blvd., Suite 1800                 Group, LLC
                                                                     25     Fort Lauderdale, FL 33301

                                                                     26     and                                                LIPSON NEILSON, P.C.
                                                                     27
                                                                            COOPER LEVENSON, P.A.                              /s/ Megan Hummel, Esq.
                                                                     28     KIMBERLY MAXON-RUSHTON, ESQ.                       _____________________________
                                                                            Nevada Bar No. 5065                                JOSEPH P. GARIN, ESQ.


                                                                                                                           4
                                                                          Case 2:17-cv-03007-APG-VCF Document 270 Filed 08/06/20 Page 5 of 6


                                                                            GREGORY KRAEMER, ESQ.                   Nevada Bar No. 6653
                                                                      1     Nevada Bar No. 10911                    MEGAN H. HUMMEL, ESQ.
                                                                      2     1835 Village Center Circle              Nevada Bar No. 12404
                                                                            Las Vegas, NV 89134                     9900 Covington Cross Drive, Suite 120
                                                                      3                                             Las Vegas, NV 89144-7052
                                                                            Attorneys for Plaintiff
                                                                      4     Diamond Resorts Corporation             Attorneys for Defendant
                                                                                                                    Schroeter, Goldmark & Bender, P.S.
                                                                      5
                                                                      6
                                                                            THE LAW OFFICES OF MITCHELL             ALVERSON TAYLOR & SANDERS
                                                                      7     REED SUSSMAN & ASSOCIATES
                                                                      8     /s/ Joseph Liebman, Esq.                /s/ LeAnn Sanders, Esq.
                                                                      9     _____________________________           _____________________________
                                                                            MITCHELL REED SUSSMAN, ESQ.             LEANN SANDERS, ESQ.
                                                                     10     (Pro Hac Vice)                          Nevada Bar No. 000390
                                                                            California Bar No. 75107                COURTNEY CHRISTOPHER, ESQ.
GREENSPOON MARDER LLP

                        Phone: (702) 978-4249/ Fax: (945) 333-4256




                                                                     11     LESLIE BENJAMIN, ESQ.
                         3993 Howard Hughes Parkway, Suite 400




                                                                                                                    Nevada Bar No. 012717
                                                                            (Pro Hac Vice)                          6605 Grand Montecito Parkway, Suite 200
                                                                     12     California Bar No. 297440
                                 Las Vegas, Nevada 89169




                                                                                                                    Las Vegas, Nevada 89149
                                                                            1053 S. Palm Canyon Drive
                                                                     13
                                                                            Palm Springs, California 92264          Attorney for Defendant
                                                                     14                                             Ken B. Privett, Esq.
                                                                            and
                                                                     15
                                                                            BAILEY KENNEDY, LLP
                                                                     16     JOSEPH A. LIEBMAN, ESQ.
                                                                            Nevada Bar No. 10125               IT IS SO ORDERED.
                                                                     17
                                                                            8984 Spanish River Avenue
                                                                     18     Las Vegas, Nevada 89148
                                                                                                               ___________________________________
                                                                     19     Attorneys for Defendant            Cam Ferenbach
                                                                            Mitchell Reed Sussman Esq. d/b/a   United States Magistrate Judge
                                                                     20
                                                                            The Law Offices of Mitchell
                                                                     21     Reed Sussman & Associates
                                                                                                                        8-5-2020
                                                                                                               Dated:_____________________________
                                                                     22
                                                                     23
                                                                     24
                                                                     25
                                                                     26
                                                                     27
                                                                     28


                                                                                                                5
                                                                          Case 2:17-cv-03007-APG-VCF Document 270
                                                                                                              269 Filed 08/06/20
                                                                                                                        08/04/20 Page 6 of 6


                                                                                                             CERTIFICATE OF SERVICE
                                                                      1
                                                                                    I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of the
                                                                      2
                                                                           Court by using the CM/ECF system on this 4th day of August, 2020. I also certify that the
                                                                      3
                                                                           foregoing document is being served this day on all counsel of record or pro se parties identified
                                                                      4
                                                                           on the Court’s Service List via transmission of Notices of Electronic Filing generated by
                                                                      5
                                                                           CM/ECF. For any counsel or parties who are not are not authorized to receive Notices of
                                                                      6
                                                                           Electronic Filing electronically, I certify that I served those parties via First Class U.S. Mail.
                                                                      7
                                                                      8                                                   /s/ Phillip Silvestri
                                                                      9                                                   An employee of Greenspoon Marder LLP

                                                                     10
GREENSPOON MARDER LLP

                        Phone: (702) 978-4249/ Fax: (945) 333-4256




                                                                     11
                         3993 Howard Hughes Parkway, Suite 400




                                                                     12
                                 Las Vegas, Nevada 89169




                                                                     13
                                                                     14
                                                                     15
                                                                     16
                                                                     17
                                                                     18
                                                                     19
                                                                     20
                                                                     21
                                                                     22
                                                                     23
                                                                     24
                                                                     25
                                                                     26
                                                                     27
                                                                     28


                                                                                                                             6
